Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Chang Goo Yoon, ) Date: October 7, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-503
) Decision No. CR1852
The Inspector General. )
)
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Chang
Goo Yoon, from participation in Medicare, Medicaid, and all other federal health care
programs pursuant to section 1128(b)(4) of the Social Security Act (Act) (42 U.S.C.

§ 1320a-7(b)(4)), effective May 20, 2008. Petitioner is excluded because his license to
provide health care as a physical therapist in the State of Colorado was surrendered while
a formal disciplinary proceeding was pending before the Colorado Division of
Registrations Office of Physical Therapy Licensure for reasons bearing on his
professional competence, professional performance, or financial integrity. The I.G. has
established that there is a proper basis for exclusion. Petitioner’s exclusion for not less
than the period during which his state license is surrendered is required by the Act.’ Act,
section 1128(c)(3)(E) (42 U.S.C. § 1320a-7(c)(3)(E)).

' When an individual has been excluded under this section, the Inspector General
(1.G.) will consider a request for reinstatement in accordance with 42 C.F.R. § 1001.3001
if the individual obtains a valid license in the state where the license was originally
surrendered.
-2-
I. Background

The I. G. notified Petitioner by letter dated April 30, 2008, that he was being excluded
from participation in Medicare, Medicaid, and all federal health care programs pursuant
to section 1128(b)(4) of the Act until he is reinstated by the Inspector General and, to be
eligible for reinstatement, Petitioner must regain his license as a physical therapist in the
State of Colorado.

Petitioner timely requested a hearing. The case was assigned to me for hearing and
decision. On July 2, 2008, I convened a prehearing telephonic conference, the substance
of which is memorialized in my Order dated July 7, 2008. The parties agreed that the
case could be heard based on an exchange of briefs accompanied by documentary
evidence in lieu of an in-person hearing.

The I.G. filed a brief in support of exclusion on July 24, 2008 (1.G. Brief), with 1.G.
Exhibits (I.G. Exs.) land 2. Petitioner filed a response (P. Brief) on September 4, 2008,
with one exhibit, P. Ex. 1, consisting of 25 pages. The I.G. filed a reply (1.G. Reply) on
September 22, 2008. The parties have not raised any objections to each other’s exhibits
and the exhibits are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. Petitioner received a license to practice physical therapy in the State of Colorado
on July 19, 2001. I.G. Ex. 2.

2. On August 2, 2007, Petitioner entered into a Stipulation and Final Agency Order
with the Colorado Division of Registrations Office of Physical Therapy Licensure
to resolve two cases “without the necessity of holding a formal disciplinary
hearing.” I.G. Ex. 2, at 1.

3. In the Stipulation and Final Agency Order, the Director of the Colorado Division
of Registrations asserted that she had “reasonable grounds to believe that
[Petitioner] had engaged in conduct” that did not “meet generally accepted
standards of physical therapy practice... .” I. G. Ex. 2, at 2.
3-

The Director also asserted that she had “reasonable ground to believe” that
Petitioner violated the statutes against health insurance fraud and abuse and had
“offered, given, or received .. . remuneration for the referral of clients.” I.G. Ex.
2, at 2-3.

Under the terms of the agreement between Petitioner and the Colorado Division of
Registrations, Petitioner permanently surrendered his license to practice physical
therapy in the State of Colorado. I.G. Ex. 2, at 3.

B. Conclusions of Law
Petitioner’s request for hearing was timely and I have jurisdiction.

There is a basis for Petitioner’s exclusion pursuant to section 1128(b)(4)(B) of the
Act because that section authorizes the Secretary of the Department of Health and
Human Services, at his discretion, to exclude an individual who surrendered his
license to provide health care while a formal disciplinary proceeding was pending
concerning the individual’s professional competence, professional performance, or
financial integrity before any State licensing authority. 42 U.S.C. § 1320a-
7(b)(4)(B).

The Secretary has delegated to the I.G. the authority to determine and impose
exclusions under section 1128(b)(4) of the Act. 53. Fed. Reg. 12993 (Apr. 20,
1988).

Exclusions pursuant to section 1128(b)(4) of the Act are derivative and based on
the action of another governmental body.

The I.G.’s decision to exercise his discretion to exclude an individual under section
1128(b) of the Act is not subject to Administrative Law Judge (ALJ) review. 42
C.F.R § 1005.4(c)(5).

Pursuant to section 1128(c)(3)(E) of the Act, the minimum period of exclusion
under section 1128(b)(4) is not less than the period during which Petitioner’s state
license is revoked, suspended, or surrendered and is presumptively reasonable.
See also 42 C.F.R. § 1001.501(b)(1).

The exclusion imposed under section 1128(b)(4) of the Act remains in effect until
the excluded individual regains his license in the state where the license was
surrendered and is reinstated by the 1.G. 42 C.F.R. § 1001.501(b)(4).
-4-
C. Issue

The Secretary of Health and Human Services (the Secretary) has by statute and regulation
limited my scope of review in license surrender cases to whether there is a basis for the
imposition of the exclusion. If I determine that a basis exists then, as a matter of law, the
length of the exclusion must be coterminous with the period during which the license is
surrendered. Act, section 1128(c)(3)(E); 42 C.F.R. § 1001.501(b).

D. Applicable Law

Petitioner’s right to a hearing by an ALJ and judicial review of the final action of the
Secretary is provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section 1128(b)(4)(B) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
who surrendered his license to provide health care while a formal disciplinary proceeding
was pending before any state licensing authority and the proceeding concerned the
individual’s professional competence, professional performance, or financial integrity.
See also 42 C.F.R. § 1001.501(a)(2).

The standard of proof is a preponderance of the evidence.
E. Analysis

1. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4)(B) of the Act.

The L.G. cites section 1128(b)(4) of the Act as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):

eR KK
(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —
-5-

(B) who surrendered such a license [to provide
health care] while a formal disciplinary
proceeding was pending before such a [State
licensing] authority and the proceeding
concerned the individual’s . . . professional
competence, professional performance, or
financial integrity.

The essential facts of this case are not disputed. Petitioner received a license to practice
physical therapy in the State of Colorado on July 19, 2001. I.G. Ex. 2. On August 2,
2007, Petitioner entered into a Stipulation and Final Agency Order with the Colorado
Division of Registrations for the Office of Physical Therapy Licensure to resolve two
separate pending cases against him without the necessity of holding a formal disciplinary
hearing. /d. The Director of the Colorado Division of Registrations asserted that she had
“reasonable grounds to believe” that Petitioner “engaged in conduct that, if proven at a
hearing, would establish violations of the Physical Therapy Practice Act, particularly
sections 12-41-115(1)(a), (f), (g), (b)(D, (@), G) of Colorado Revised Statutes.” 1G. Ex. 2,
at 2-3. While the Stipulation and Final Agency Order indicates that Petitioner did not
admit that he committed any act in violation of the Act, he agreed to permanently
surrender his license to practice physical therapy in Colorado. /d., at 3. He further
acknowledged that he understood that the Stipulation and Final Agency Order had the
same force and effect as an order entered after a formal disciplinary hearing by the
Director. Jd.

Petitioner does not dispute any of these facts; Petitioner, however, contends that the I.G..
cannot rely on the Stipulation and Final Agency Order as a factual or legal basis pursuant
to 42 C.F.R. § 1001.2007 because that Stipulation and Final Agency Order simply
contains allegations against Petitioner and Petitioner indicated in that Order that he did
not admit and specifically denied that he had committed an act in violation of the
Colorado Physical Therapy Practice Act.

Petitioner’s contentions are legally incorrect. Section 1128(b)(4)(B) of the Act contains
two elements: (1) Petitioner must have surrendered his license while a formal
disciplinary proceeding is pending; and (2) the pending proceeding must concern the
individual’s professional competence, professional performance, or financial integrity.
Therefore, under the Act, the I.G. must show the existence of these two elements.
Frankly, under these specific provisions of the statute, the regulatory provisions
prohibiting a petitioner from collaterally attacking an underlying conviction, judgment, or
determination upon which an exclusion is based are not applicable. The I.G. needs only
to prove that these two elements exist. The I.G. has clearly done so.

-6-

The terms of the Stipulation and Final Agency Order state that there were two pending
disciplinary actions against Petitioner and it was because of this that Petitioner agreed to
the settlement and agreed to surrender his license permanently. P. Brief at 1. Next, the
Stipulation and Final Agency Order specifically sets forth that there are reasonable
grounds to believe that Respondent engaged in conduct that, if proven at a hearing, would
establish violations under six grounds for disciplinary action under the Colorado Physical
Therapy Practice Act. Petitioner cannot and does not dispute that these six grounds
asserted against him in the pending disciplinary actions concern his professional
competence, professional performance, or his financial integrity.”

Moreover, as the I.G. correctly points out, the statutory provisions reflect Congress’ clear
intent to prevent unfit providers from avoiding exclusion by surrendering their licenses
before the state can conclude proceedings against them, and to provide the I.G. with the
ability to exclude individuals who have moved away and obtained licenses in other states,
before or after the loss, revocation or surrender of a professional license in another state
where disciplinary action was pending. S. REP. 100-109, at 7, as reprinted in 1987
U.S.C.C.A.N. 682, 688.

Therefore, the I.G. has a legal basis for excluding Petitioner as Petitioner had a license to
practice physical therapy which was surrendered while disciplinary proceedings were
pending against him, and the pending disciplinary proceedings related to his professional
performance, professional competence, and financial integrity.

2. The period of exclusion is reasonable as a matter of law.

There is no issue regarding the duration of the exclusion, as section 1128(c)(3)(E) of the
Act specifies that the exclusion shall not be less than the period during which Petitioner’s
state license to provide health care is revoked, suspended, or surrendered. See also 42
C.F.R. § 1001.501(b)(1). The Secretary’s regulations provide that the I.G. will consider a

> The grounds for disciplinary action asserted against Petitioner include: that
Petitioner committed an act which does not meet generally accepted standards of physical
therapy practice or failed to perform an act necessary to meet generally accepted
standards of physical therapy; failed to make essential entries on patient records or
falsified or made incorrect entries of an essential nature; engaged in ordering or
performing without clinical justification unnecessary lab tests or studies or administered
unnecessary treatment or ordered an unnecessary service x-ray or treatment contrary to
recognized standards; committed abuse of health insurance; committed a fraudulent
insurance act; and offered, gave or received commissions, rebates, or other forms of
remuneration for referral of clients.
-7-

request for reinstatement only after the individual obtains a valid license in the state
where the individual’s license was originally suspended, revoked or surrendered. 42
C.F.R. § 1001.501(b)(4).

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs effective May 20, 2008, 20 days after the
April 30, 2008 I.G. notice of exclusion, and for a period coterminous with his license
surrender in the State of Colorado.

/s/
Alfonso J. Montano
Administrative Law Judge
